Title: From George Washington to Joseph Reed, 30 August 1779
From: Washington, George
To: Reed, Joseph


        
          Dear Sir
          Head Quarters West point 30th Augt 1779
        
        By a letter from General Sullivan of the 20th I am informed that he expected to be joined by Genl Clinton at Tioga the day following—and to move forward the 23d. He expresses his apprehensions, that the stock of provisions, which he then had on hand, would not be more than sufficient, if enough, to carry him thro’ the Indian Country; and therefore wishes that a further supply may be deposited at Wyoming, which may be carried forward if necessary, or be ready for the subsistence of the Army upon its return to that place. On the 15th instant, I directed the Commy General to be drawing together a supply of provisions at some safe and convenient place in General Sullivan’s rear—as I did not then know what opposition he might meet with, in his passage up the River, I did not chuse to order it to be advanced to Wyoming—but he having made his way good as far as Tioga, (indeed I may say Chemung which he has destroyed) I

yesterday gave the Commissary General orders to establish a magazine at Wyoming, where Colo. Butler is left with a Garrison.
        The Commissary General expressed his wish⟨es⟩ that Your Excellency might be desired to give his deputy to the Westward your countenance and assistance in procuring and forwarding the supplies to the place of destination. I am so well persuaded that I have only to make the request—to have it granted—that I shall confide in your Excellency’s taking proper measures to effect the desired purposes. I am with the greatest Respect and Esteem Yr Excellency’s Most obt & hble Servt.
      